                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
______________________________________________________________________________

MARTA MCCLANAHAN (fka MARTA                             )
STINSON) & JESSICA STINSON                              )
                                                        )
        Plaintiffs,                                     )
                                                        )       Civil Case No. 3:19-cv-163
v.                                                      )       Chief Judge Crenshaw/Frensley
                                                        )
MEDICREDIT, INC. and                                    )
JOHN DOES 1-2                                           )
                                                        )
        Defendants.                                     )


                         PLAINTIFFS’ FIRST AMENDED COMPLAINT


                                         INTRODUCTION

1.      This action arises out of Defendant Medicredit, Inc.’s (Medicredit) and at least two of its

        employees’ violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

        (“FDCPA”) in their illegal efforts to collect a consumer debt from Plaintiffs Marta

        McClanahan (McClanahan) and Jessica Stinson (Stinson) and for invasion of personal and

        financial privacy under the FDCPA and Tennessee state law.

                                  JURISDICTION AND VENUE

2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, 15 U.S.C. § 1692k(d), and pursuant

        to 28 U.S.C. § 1367 for pendent state law claims.

3.      Venue is proper in this District because a substantial part of the events or omissions giving

        rise to the Plaintiffs claims occurred here, the Plaintiffs resides here, and Defendants transact

        business here.




                                       1
     Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 1 of 12 PageID #: 147
                                              PARTIES

4.       Plaintiff McClanahan is a natural person who resides in Williamson County, Tennessee.

5.       Plaintiff Stinson is a natural person who resides in Williamson County, Tennessee and is

         and at all times relative the adult daughter of McClanahan.

6.       Defendant Medicredit is a for-profit foreign corporation (Missouri) registered to do business

         in Tennessee that currently maintains CT Corporation System, 300 Montvue Rd, Knoxville,

         TN 37919-5546 as its registered agent.

7.       Defendant John Doe 1 is a current or former Medicredit employee who sent the collection

         letter to Stinson as described herein and whose identity is presently unknown.

8.       Defendant John Doe 2 is a current or former Medicredit employee who sent the response to

         the CFBP as described herein and whose identity is presently unknown.

                                       FACTUAL ALLEGATIONS

9.       Plaintiff McClanahan is a “consumer” as defined by 15 U.S.C. § 1692a(3).

10.      Plaintiff Stinson is a “consumer” as defined by 15 U.S.C. § 1692a(3).

11.      Medicredit is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it regularly

         uses the mails and/or the telephone, in its business, the principal purpose of which is to

         collect, or attempt to collect, directly or indirectly, delinquent consumer debts.

         Medicredit was acting as a debt collector, as defined in the FDCPA, as to the delinquent

         consumer debt it is attempting to collect from the Plaintiffs.

12.      John Doe 1 is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

13.      John Doe 2 is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

14.      Defendants have alleged that the Plaintiff McClanahan incurred an obligation to pay

         money arising out of a transaction in which the money, property, insurance or services




                                        2
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 2 of 12 PageID #: 148
         which are the subject of the transaction are primarily for personal, family or household

         purposes, and the obligation is therefore a “debt” as defined by 15 U.S.C. § 1692a(5),

         namely a debt for medical services allegedly originally owed by Plaintiff Stinson to

         Centennial Medical Center (debt).

                                     Collection Communications

15.      A “communication” under the FDCPA means conveying the information regarding a debt

         directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

              April 6, 2018 Collection Letter & CFPB Complaint & Telephone Call

16.      On or about April 6, 2018, Medicredit and John Doe 1 sent to McClanahan a letter

         (collection letter) dated April 6, 2018 in an attempt to collect a debt for medical services

         obtained by Stinson at Centennial Medical Center. Copy of collection letter filed as

         exhibit 1 to this Complaint.

17.      On or about May 8, 2018, in response to receiving the collection letter McClanahan filed

         a complaint with the Consumer Financial Protection Bureau (CFPB) complaining that

         Medicredit had attempted to collect a debt from her that she did not owe and was

         violating the privacy rights of Stinson. Copy of CFPB complaint filed as exhibit 2 to

         this Complaint.

18.      In response to the CFBP complaint, Medicredit and John Doe 2 responded to the CFPB

         (response) indicating that it had rectified the problem; however, for no apparent reason

         Medicredit and John Doe 2 then disclosed to the CFPB that McClanahan was indebted to

         Medicredit on two separate and unrelated accounts. Copy of Medicredit CFPB response

         to complaint filed as exhibit 3 to this Complaint.




                                        3
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 3 of 12 PageID #: 149
19.      Further, Medicredit and Doe 2 attached to its response to the CFPB complaint numerous

         personal documents and “Private Heath Information” (PHI) regarding McClanahan’s

         previous medical treatment including but not limited to an intake form and statements

         showing her name, address, insurance information, and medical procedures she had

         undergone.

                                                  CLAIMS

20.      The FDCPA is a federal statute which regulates debt collectors in the collection of

         consumer debts. See 15 U.S.C. §§ 1692 et seq.

21.      Congress passed the FDCPA because “[t]here is abundant evidence of the use of abusive,

         deceptive, and unfair debt collection practices by many debt collectors . . . , [e]xisting

         laws and procedures for redressing these injuries are inadequate to protect consumers . . .,

         and [m]eans other than misrepresentation or other abusive debt collection practices are

         available for the effective collection of debts.” 15 U.S.C. §§ 1692 (a), (b), and (c).

22.      The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

         collectors, to insure that those debt collectors who refrain from using abusive debt

         collection practices are not competitively disadvantaged, and to promote consistent State

         action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692 (e).

23.      The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

         443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

         extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

         F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762

         F.3d 529, 533 (6th Cir. 2014).




                                        4
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 4 of 12 PageID #: 150
24.      ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

         sophisticated consumer’—the usual objective legal standard in consumer protection

         cases.’ Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007).

         (internal quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539

         F.3d 327, 333 (6th Cir. 2008)”. Stratton, supra, at 450.

25.      “Debt collection is performed through ‘communication,’ . . . ‘conduct,’ . . . or ‘means’.

         These broad words suggest a broad view of what the Act considers collection . . . [I]f a

         purpose of an activity taken in relation to a debt is to ‘obtain payment’ of the debt, the

         activity is properly considered debt collection.” See Glazer v. Chase Home Fin. LLC,

         704 F.3d 453, 461 (6th Cir. 2013).

          Attempting to Collect Debt from the Plaintiff She Did Not Owe (McClanahan)

26.      By attempting to collect from McClanahan by falsely representing or implying in the

         collection letter (Ex.1) that she was responsible for the debt when she was not, the

         Defendants falsely represented the character, amount, and legal status of a debt in

         violation of 15 U.S.C. § 1692e(2)(A), which is the use of false, deceptive, and misleading

         representations or means in connection with collection of any debt, and the use of false

         representations and deceptive means to collect or attempt to collect any debt, in violation

         of 15 U.S.C. §§ 1692e and 1692e(10), and the use of unfair means to collect or attempt to

         collect any debt and the collection of any amount not permitted by law, in violation of 15

         U.S.C. §§ 1692f and 1692f(1).



                           Invasion of Privacy by Intrusion upon Seclusion

                           Under the FDCPA and State Law (McClanahan)




                                        5
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 5 of 12 PageID #: 151
27.      The communication of McClanahan’s other alleged debts and personal medical history by

         the Defendants to the CFPB was intentional or negligent conduct the natural consequence

         of which is to harass, oppress, or abuse any person in connection with collection of a

         debt, in violation of 15 U.S.C. § 1692d, and which resulted in an invasion of

         McClanahan’s personal and financial privacy by a revelation of financial and medical

         information to third parties, in violation of 15 U.S.C. § 1692c(b), and by interfering

         physically or otherwise, with the solitude, seclusion, and or private concerns or affairs of

         McClanahan. See Tenn. Code Annot. § 63-2-101(b)(2).

28.      As a result of the dissemination of financial and medical information by Defendant,

         McClanahan has suffered actual damages by Defendant in the form of emotional distress

         that has caused her anger, anxiety, fear, frustration, upset, humiliation, and

         embarrassment, amongst other negative emotions.

                         Invasion of Privacy by Intrusion upon Seclusion

                            Under the FDCPA and State Law (Stinson)

29.      The FDCPA bars debt collectors from communicating with third parties other than the

         consumer, the consumer’s attorney, a consumer reporting agency if otherwise permitted

         by law, the creditor, the attorney of the creditor, or the attorney of the debt collector,

         except under certain very limited circumstances enumerated by statute, i.e., acquiring the

         consumer's “location information”. 15 U.S.C. §§ 1692a(7), 1692c(b).

30.      As stated, on or about April 6, 2018, Defendant sent a collection letter to McClanahan in

         connection with collection of a debt allegedly owed by Stinson. See Ex. 1.

31.      The collection letter was a “communication” as defined by 15 U.S.C. § 1692a(2) in

         connection with collection of a debt.




                                        6
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 6 of 12 PageID #: 152
32.      Prior to Defendant sending the collection letter to McClanahan, Stinson had not given

         prior consent to Defendants for them to communicate with any third party in connection

         with the collection of the debt.

33.      Defendants communicated with a third party in connection with collection of a debt and

         for purposes other than to acquire “location information” about the Plaintiff Stinson, in

         violation of 15 U.S.C. § 1692b.

34.      Defendants communicated with a third party in connection with the collection of a debt,

         without Stinson’s prior consent being given directly to Defendants, without the express

         permission of a court of competent jurisdiction, and not as reasonably necessary to

         effectuate a post judgment judicial remedy, in violation of 15 U.S.C. § 1692c(b).

35.      The communication of Stinson’s alleged debt by the Defendants to McClanahan was

         intentional or negligent conduct the natural consequence of which is to harass, oppress, or

         abuse any person in connection with collection of a debt, in violation of 15 U.S.C. §

         1692d, and which resulted in an invasion of Stinson’s personal and financial privacy by a

         revelation of financial and medical information to third parties, in violation of 15 U.S.C.

         § 1692c(b), and by interfering physically or otherwise, with the solitude, seclusion, and

         or private concerns or affairs of Stinson. See Tenn. Code Annot. § 63-2-101(b)(2).

36.      The attempt to collect the alleged debt from a third party is the use of false, deceptive,

         and misleading representations or means in connection with collection of any debt, and

         the use of false representations and deceptive means to collect or attempt to collect any

         debt, in violation of 15 U.S.C. §§ 1692e and 1692e(10), and the use of unfair means to

         collect or attempt to collect any debt, in violation of 15 U.S.C. §§ 1692f.




                                        7
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 7 of 12 PageID #: 153
37.      As a result of the illegal collection communications by Defendants, Stinson has suffered

         actual damages by Defendant in the form of emotional distress that has caused her anger,

         anxiety, fear, frustration, upset, humiliation, and embarrassment, amongst other negative

         emotions.

                                                 Summary

38.      The above-detailed conduct by the Defendants in connection with collection of the debt

         and in an attempt to collect the debt was conduct in violation of multiple provisions of the

         FDCPA including, but not limited to the above-cited provisions and violations of the

         Plaintiffs’ right to privacy.




                                          TRIAL BY JURY

39.      Plaintiffs are entitled to and hereby respectfully demand a trial by jury. U.S. Const.

         amend. 7; Fed.R.Civ.P. 38.

                                         CAUSES OF ACTION

                                            COUNTS I-IX

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                            15 U.S.C. §§ 1692b, 1692c(b), 1692d, 1692e,

                   1692e(2)(A)(McClanahan only), 1692e(2)(B)(McClanahan only),

                           1692e(10), 1692f, 1692f(1) (McClanahan only)


40.      Plaintiffs incorporates by reference all of the above paragraphs as though fully stated

         herein.




                                        8
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 8 of 12 PageID #: 154
41.      The foregoing acts and omissions of the Defendants constitute numerous and multiple

         violations of the FDCPA including, but not limited to each and every one of the above-

         cited provisions of the FDCPA, 15 U.S.C. §§ 1692 et seq., with respect to Plaintiffs.

42.      As a result of Defendants’ FDCPA violations, Plaintiffs are entitled to actual damages

         pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an amount up to $1,000.00

         each pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs

         pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.

                                             COUNT X

               INVASION OF PRIVACY BY INTRUSION UPON SECLUSION
                       UNDER THE FDCPA AND STATE LAW

43.      Plaintiffs incorporate by reference all of the paragraphs of this Complaint as though fully

         stated herein.

44.      Congress explicitly recognized a consumer’s inherent right to privacy in collection

         matters in passing the Fair Debt Collection Practices Act, when it stated as part of its

         findings:

                Abusive debt collection practices contribute to the number of personal

                bankruptcies, to marital instability, to the loss of jobs, and to invasions of

                individual privacy. 15 U.S.C. § 1692(a) (emphasis added).

45.      Defendants intentionally and/or negligently interfered, physically or otherwise, with the

         solitude, seclusion and private concerns or affairs of Plaintiffs, namely, by unlawfully

         attempting to collect a debt and by dissemination private medical and financial

         information about the Plaintiffs to third parties and thereby invaded Plaintiffs’ personal

         and financial privacy.




                                        9
      Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 9 of 12 PageID #: 155
46.   Defendants intentionally and/or negligently caused emotional harm to Plaintiffs by

      engaging in highly offensive conduct in the course of collecting this debt, thereby

      invading and intruding upon Plaintiffs’ right to personal and financial privacy.

47.   Plaintiffs have a reasonable expectation of privacy in their solitude, seclusion, and or

      private concerns or affairs.

48.   The actions of Defendants, in engaging in the above-described illegal conduct against

      Plaintiffs, resulted in intrusions and invasions of privacy by the Defendant which

      occurred in a way that would be highly offensive to a reasonable person in that position.

49.   As a result of such invasions of privacy, Plaintiffs are entitled to actual damages in an

      amount to be determined at trial by a jury; from Defendants.

                                     PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs prays that judgment be entered against Defendants:

                                          COUNTS I-IX

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                           15 U.S.C. §§ 1692b, 1692c(b), 1692d, 1692e,

              1692e(2)(A)(McClanahan only), 1692e(2)(B)(McClanahan only),

                         1692e(10), 1692f, 1692f(1) (McClanahan only)

      •    for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendants

           and for Plaintiffs;

      •    for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.

           §1692k(a)(2)(A) against Defendants and for each Plaintiff;

      •    for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

           1692k(a)(3) against Defendants and for Plaintiffs;




                                    10
  Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 10 of 12 PageID #: 156
                                          COUNT XVIII

              INVASION OF PRIVACY BY INTRUSION UPON SECLUSION
                      UNDER THE FDCPA AND STATE LAW

       •   for an award of actual damages from Defendants for the emotional distress suffered as a

           result of the intentional and/or negligent FDCPA violations and intentional and/or

           negligent invasion of privacy in an amount to be determined at trial by a jury; and for

           Plaintiffs; and

       •   for such other and further relief, as may be just and proper.



August 14, 2019                                        Respectfully submitted,

                                                       MARTA MCCLANAHAN
                                                       JESSICA STINSON

                                                       /s     Brent S. Snyder
                                                       Brent S. Snyder, BPR #021700
                                                       2125 Middlebrook Pike
                                                       Knoxville, TN 37921
                                                       (865) 546-2141
                                                       Brentsnyder77@gmail.com

                                                       /s William M. Kaludis
                                                       William M. Kaludis, BPR #017433
                                                       SHIELD LAW GROUP
                                                       1230 2nd Ave. S.
                                                       Nashville, TN 37210-4110
                                                       Phone: (615) 742-8020
                                                       Fax: (615) 255-6037
                                                       bill@shieldlawgroup.com


                                                       Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE
        I hereby certify that this 14th day of August 2019, a copy of PLAINTIFFS’ FIRST
AMENDED COMPLAINT was filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. Parties may access this filing through the Court’s electronic filing system.


                                     11
   Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 11 of 12 PageID #: 157
Wendy L. Longmire, Esq.
T. William A. Caldwell, Esq.
330 Commerce St., Suite 110
Nashville, TN 37201
(615) 256-9999
wlongmire@ ortakelly.com


Jamie N. Cotter. Esq.
1700 Lincoln St., Suite 2000
Denver, CO 80203
(303) 839-3800
jcotter@spenserfane.com




                                    12
  Case 3:19-cv-00163 Document 33 Filed 09/24/19 Page 12 of 12 PageID #: 158
